DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gordon Klancnik on 03/10/2021.

The application has been amended as follows: 
Claim 1 has been amended to read:
“A process for recovering gold from a gold-containing raw material, comprising leaching the gold-containing material with an aqueous solution comprising elemental bromine and bromide source to form a pregnant leach solution with the gold dissolved therein and a gold-depleted raw material; separating said pregnant leach solution from the gold-depleted raw material, removing elemental bromine from said pregnant leach solution, extracting the gold from the pregnant leach solution in an gold and treating one or more bromide-containing streams to produce recyclable elemental bromine.”

Claim 3 has been amended to read:
“The process according to claim 1, wherein after the separation of the leach solution from the gold-depleted raw material, the process further comprises a step of washing the solid gold-depleted raw material with an aqueous Br2/Br- reagent, separating the solid from the aqueous washing liquid to obtain an aqueous solution with gold constituent, and combining the aqueous solution with gold constituent with the pregnant leach solution.

Claim 7 has been amended to read: 
“The process according to claim 5, wherein bromine is released from the bromine-loaded organic solvent by treating the bromine-loaded organic solvent with an aqueous base solution, to obtain an aqueous mixture of BrO3- and Br-.

Claim 14 has been amended to read: 
“The process according to claim 1, wherein gold is recovered from the gold-bearing aqueous solution by electrowinning.”

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record do not teach or suggest a process for recovering gold from a gold-containing raw material having all the steps as claimed in combination. The closest prior art of record is Dadgar, et al. (EP0476862A1, hereinafter referred to as “Dadgar”) as provided with IDS dated 11/16/2018 and cited in the action dated 12/08/2020. Dadgar teaches leaching a solid gold source with a solution of bromine and bromide to form a pregnant leach solution and particulate residue, separating the particulate residue and the pregnant leach solution, recovering gold from the pregnant leach solution thereby producing a depleted bromide solution that is further treated in an electrogeneration system to produce bromine-containing solution to be reused in the leaching stage (claim 8). Dadgar further suggests recovering gold from the pregnant leach solution by solvent extraction (Pg. 7, lines 30-31). However, Dadgar does not teach or suggest steps of removing elemental bromine from the pregnant leach solution, extracting the gold using an organic extractant, and stripping a gold-loaded extract with an alkaline solution. The other prior art of record do not provide suitable teachings to render obvious the instant process when taken in combination with Dadgar. An updated search of the prior art did not yield further teachings applicable to the combination of gold recovery process steps as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736